_____________

                                    No. 96-1147MN
                                    _____________

Laxman S. Sundae,                         *
                                          *
                     Appellant,           *
                                          *   Appeal from the United States
      v.                                  *   District Court for the District
                                          *   of Minnesota.
United States of America;                 *
Internal Revenue Service,                 *           [UNPUBLISHED]
                                          *
                     Appellees.           *
                                    _____________

                          Submitted:    November 21, 1996

                              Filed: November 27, 1996
                                    _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


      Laxman S. Sundae appeals the district court's grant of summary
judgment in favor of the Government denying Sundae's claim for a refund of
federal income taxes for the years 1983 and 1984.


      After a careful review of the record, we conclude the district court
properly granted the Government's motion.             Because this case is highly
fact-specific, an extended opinion would have no precedential value.
Having carefully considered all of Sundae's contentions and finding them
to   be    without   merit,   we   affirm   the   district   court   without   further
discussion.     See 8th Cir. R. 47B.


      A true copy.


              Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.